Name: Commission Regulation (EC) No 1813/2003 of 15 October 2003 amending Regulation (EEC) No 2273/93 determining the intervention centres for cereals
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 Avis juridique important|32003R1813Commission Regulation (EC) No 1813/2003 of 15 October 2003 amending Regulation (EEC) No 2273/93 determining the intervention centres for cereals Official Journal L 265 , 16/10/2003 P. 0023 - 0024Commission Regulation (EC) No 1813/2003of 15 October 2003amending Regulation (EEC) No 2273/93 determining the intervention centres for cerealsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1104/2003(2), and in particular Article 5 thereof,Whereas:(1) The intervention centres are set out in the Annex to Commission Regulation (EEC) No 2273/93(3), as last amended by Regulation (EC) No 1938/2002(4). Certain Member States have submitted requests to make amendments to some of those centres.(2) Regulation (EEC) No 2273/93 should be amended accordingly.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 2273/93 is hereby amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 October 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 158, 27.6.2003, p. 1.(3) OJ L 207, 18.8.1993, p. 1.(4) OJ L 297, 31.10.2002, p. 6.ANNEXThe Annex to Regulation (EEC) No 2273/93 is amended as follows:1. In the BUNDESREPUBLIK DEUTSCHLAND-Schleswig-Holstein section, the "Burg auf Fehmarn" centre is renamed "Fehmarn".2. In the SUOMI/FINLAND section, the "Loviisa" centre is replaced by "Kaipiainen".3. In the FRANCE section, in the department "Loiret-45", "maize" is deleted from the "Patay" centre and "barley" is added to the "Meung-sur-Loir" centre.